Before
                      TANG, STEPHENS, 1 and ATTANASIO,
                           Appellate Military Judges

                              _________________________

                                UNITED STATES
                                    Appellee

                                           v.

                       Donismael G. FAUSTINO
             Chief Aviation Structural Mechanic (E-7), U.S. Navy
                                  Appellant

                                  No. 201900195

                                Decided: 30 April 2020
       Appeal from the United States Navy-Marine Corps Trial Judiciary
                                   Military Judge:
                                Jonathan T. Stephens
   Sentence adjudged 27 March 2019 by a general court-martial con-
   vened at Naval Base, San Diego, California, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 48 months, total forfeiture of all pay and allow-
   ances, and a dishonorable discharge. 2
                                  For Appellant
                     Lieutenant Daniel E. Rosinski, JAG, USN




   1   Judge Stephens is unrelated to the trial military judge.
   2  As an act of clemency, the convening authority suspended the adjudged reduc-
tion to E-1 and the adjudged total forfeiture of all pay and allowances for a period of
six months from the Entry of Judgment. The convening authority also waived auto-
matic forfeiture of pay and allowances for a period of six months from the Entry of
Judgment.
             United States v. Faustino, NMCCA No. 201900195
                            Opinion of the Court

                                For Appellee
                            Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2